EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims  8-20 have been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to an invention which had been non-elected without traverse.  Accordingly, claims 8-20 been cancelled.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Dadheech et al. (US 2017/0141383) teaches a process of coating amorphous silicon fibers (i.e. claimed high temperature fibers) (Abst.; ¶¶ 0017-0018) comprising the steps of: depositing a base layer of aluminum oxide via ALD on the fibers (¶ 0036); depositing an intermediate carbon precursor, such as a mixture of graphite and polyimide amide (i.e. claimed organic/inorganic material) (¶ 0045), on the base layer via MLD (¶ 0037); depositing a top layer of titanium dioxide on the carbon precursor layer via ALD (¶ 0041); and heat treating the coated fiber at temperatures of at least 200˚C (¶ 0046).  However, Dadheech teaches that the heating step removes the intermediate precursor layer and teaches away from a modification wherein the intermediate material is in direct contact with the base layer after heat treatment.
Lara-Curzio et al. (US 6,322,889) teaches a process of forming a coated high temperature fiber having a base material layer, an intermediate material layer and a top material layer comprising silica, zirconia and silica, respectively where each layer is deposited via CVD (Example).  However, Lara-Curzio fails to teach or suggest the claimed intermediate layer wherein precursors are deposited to form a precursor layer via MLD and then later heated to convert the precursor to the material layer.
Kato et al. (US 2011/0155062) teaches a process of depositing oxide layers via MLD (¶ 0115), but fails to teach or suggest that the process involves depositing a precursor layer via MLD which is later heated to form the material layer. 
Thus, none of the prior art on record fairly teaches or suggests all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712